While it is true that nowhere in the general charge of the court was there any instruction on appellant's right to defend against an attack on the part of the father of deceased, or a joint attack by deceased and said father, and while it is also true that there were special charges refused presenting this issue (which fact seems to have misled us), still it is also true that special charges presenting the law applicable to the right of the appellant to defend against an attack by the father of deceased, or a joint attack from said father and deceased, were given by the court. The case was reversed for the failure to give to the jury the instruction just mentioned. It being evident that we were in error in reversing the case for failure to give such instruction, the motion of the State for rehearing must be granted. The judgment of reversal will be set aside, and the judgment is now affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.